Matter of Rosa M. v Francisco P. (2017 NY Slip Op 04394)





Matter of Rosa M. v Francisco P.


2017 NY Slip Op 04394


Decided on June 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2017

Renwick, J.P., Richter, Feinman, Gische, Kahn, JJ.


4171

[*1]In re Rosa M., Petitioner-Appellant,
vFrancisco P., Respondent-Respondent.


Law Office of Thomas R. Villecco P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Larry S. Bachner, Jamaica, attorney for the child.

Appeal from order, Family Court, New York County (Gail A. Adams, Referee), entered on or about February 8, 2016, which, to the extent appealed from as limited by the briefs, modified a visitation order to provide for overnight visitation with the parties' child every Wednesday until April 14, 2016, unanimously dismissed, without costs.
The temporary visitation order is not an order of disposition and thus not appealable as of right (see Family Ct Act § 1112[a]; Matter of Holtzman v Holtzman, 47 AD2d 620 [1st Dept 1975]), and we decline to review it (see id.). Moreover,
the appeal is moot, as the temporary order has already expired (see Matter of Sasha B. [Erica B.], 73 AD3d 587, 587 [1st Dept 2010], appeal dismissed 16 NY3d 755 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2017
CLERK